Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 1, the prior art fails to provide, teach or suggest the step of adhering the inner layer to the first set of one or more layers and to the second set of one or more layers to form the PCB having the connector embedded laterally in the PCB, wherein an outermost layer of PCB includes a spacing feature configured to engage an adjacent PCB, the spacing feature to create a predefined gap between the PCB and the adjacent PCB. In regard to claim 6, the prior art fails to provide, teach or suggest a height of the elongated body relative to the planar side varies along the elongated body. In regard to claim 13, the prior art fails to provide, teach or suggest a mounting feature coupled to the lateral side of the PCB and at least partly located between at least two layers of the plurality of layers, the mounting feature including an aperture and one or more coupling features to facilitate mounting of the PCB on the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdt
1/15/2021


/THO D TA/Primary Examiner, Art Unit 2831